Laughlin, J. (dissenting):
This is an action to recover damages sustained by the plaintiff, an infant five years of age, alleged to have been caused through the negligence of the driver of the defendant’s butcher wagon. The evidence presented a fair question of fact for the consideration of the jury upon both questions of negligence. The questions presented on the appeal requiring consideration are two exceptions to the evidence. One Williams was a witness for the plaintiff. The driver of the butcher wagon was asked if he saw Williams sometime after the accident, and upon his answering in the affirmative whs then asked: “ Q. Did you not at that time ask him how the child was injured ? ” to which he replied, “ Ho, sir; I did not.” He was then asked: “ Q. Did you not then say that you did not see the child and did not know how the matter occurred ? ” to which he replied, “Ho, sir. I didn’t say one word to the gentleman.” For the purpose of contradicting the driver, who had given material testimony as to how the accident occurred, Williams was then recalled and asked to state what the driver said to him. Ho objection was interposed to this question, and he answered that the driver said to him in substance: “‘How did I do this accident? How did I run over the child ? ’ He said, ‘ I didn’t see it.’ ” The witness testified that he replied to the driver, “I know very well you didn’t see it, because you were looking toward Eighth Avenue,” whereupon, according to his testimony, the driver thanked him and walked out. He further testified that the driver said, “ It was an accident and I said, I know that, too.” Williams was then asked, “ What, if anything, was said about the location where the child was standing?” to which he started to reply: A. And he *329says, ‘ where was this child standing — ’ ” whereupon counsel for the defendant interposed an objection upon the ground that the evidence was not in rebuttal. The court sustained the objection and the plaintiff excepted. The specific objection interposed was not well founded, for, manifestly, evidence tending to impeach a witness for the defendant could only be given in rebuttal. The validity of the exception does not depend upon the ground of the objection, but upon the competency of the evidence which was excluded by the court. If the question was merely improper in form, or if a foundation had not been laid, probably its exclusion could not be sustained, inasmuch as no specific objection to that effect was taken. But this question called for the conversation; and such evidence, for the purpose of impeaching a witness, is clearly incompetent, and no foundation or change in the form of the question would make it competent. The court is vested with considerable discretion with reference to the extent to which an examination will be allowed for the purpose of impeaching a witness, for declarations inconsistent with his testimony. The general rule is that the attention of the witness who is sought to be impeached should be specifically drawn to the time and place of the interview, and the statement claimed to have been made which is inconsistent, with his testimony, and that the examination of the impeaching witness should be confined substantially to the statements embraced in the questions to the witness whose testimony it is sought to impeach. (Baylies’ Tr. Pr. [2d ed.] 275, 276; Sloan v. N. Y. C. R. R. Co., 45 N. Y. 125.) Here it will be seen that the plaintiff received more than she was entitled to. The witness was first permitted to give-all of the conversation that he could recollect without leading questions being propounded to him. This manifestly was not proper, and should have been excluded if objected to. The declarations of the witness are not evidence, and they are only permitted to be shown for the purpose of contradicting him. Hence it is that the contradiction should be confined to the statements or declarations, or to the substance thereof to which his attention was specifically drawn. If this rule were not followed and the conversation were admitted, other statements and declarations of a prejudicial character might be brought before the jury, and it would be difficult, if not impossible, for the court to make it clear to them that the con*330versation was not evidence, but was merely permitted for the purpose of contradicting the witness. If the contradiction is confined to the statements, or the substance of the statements, to which the attention of the witness has been called, the jury will readily understand that the sole point and object of the evidence is to contradict the witness. The driver said that he had no conversation with the impeaching witness. That was contradicted by showing that he had a conversation. The driver was asked if he did not say to the impeaching witness that he did not see the child, and .did not know how the accident occurred. If the impeaching witness had been asked, did not the driver say to him that lie did not see the child and did not know how the accident occurred, and he had answered yes, this would have contradicted and have tended to impeach the driver. The driver was asked if he did not ask the impeaching witness how the child was injured, and ask him to point out where the child was standing. If the impeaching witness had been asked whether or not this was so, and he had answered in the affirmative, that also would have tended to contradict and impeach the driver. These are the only particulars of the alleged conversation to which the attention of the driver was drawn, and the examination of the impeaching witness should have been confined to these matters or their substance. The question which the witness was precluded from further answering called for the entire conversation, including the statements made by the impeaching witness as well as by the driver with reference to where the child was standing. Moreover, the plaintiff was not prejudiced, for the question was sufficiently answered to show that if the testimony of the impeaching witness was true the driver did not know where the child was standing, and the other answers received without objection sufficiently covered the ground. .
The other objection urged relates to an error in permitting the defendant to read in evidence extracts from a standard medical work. This bore only on the question of damages. There was no controversy but that the child was injured, and there is no reason to believe that the verdict of no cause of action was rendered on the theory that no damages were sustained. The evidence erroneously received had no tendency to contradict or impeach any witness who testified upon the main issue. Consequently, the jury having found *331that the plaintiff was not entitled to recover, the admission of this evidence was not reversible error.
It follows that the judgment should be affirmed, with costs.
Ingraham, J., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.